Title: From George Washington to Caleb Brewster, 23 February 1781
From: Washington, George
To: Brewster, Caleb


                        

                            
                            Sir,
                            Head Quarters New Windsor 23rd February. 1781.
                        
                        I have received yours of the 14th—Your return mentions the names of Eight prisoners sent to the Provost
                            Guard—Genl Parsons says only six were committed—You should enquire of the Corporal who had them in charge, how this
                            happened.
                        It is not in my power, at present, to spare any further number of Men for your detachment, as I am obliged to
                            call in many guards, and weaken other necessary ones to support the garrison of West point.
                        You will dispose of the Boat, and what you took in her, for the benefit of the Captors.I am sir Your Obedt
                            Hble servant
                        
                            Go: Washington
                        
                    